DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on December 7, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-10, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, are rejected under 35 U.S.C. 101 because the clamed invention is directed to a method for acquiring a captured image, calculating a deviation amount between the captured images, and calculating a correction amount based on a correlation data, and does not transform or change the surface of the substrate.  Claim 1 recites imaging a reference substrate…..and acquiring a captured image and suggests the image captured by an imaging apparatus or device (CCD camera) and not the transformation in any form of the reference substrate,  Claim 1 recites imaging a treated substrate……..and acquiring a captured image of the treated substrate and does not transform or change the treated substrate, and suggests a design/abstract idea and not a tangible element.  Claim 1, recites the calculating of a deviation amount in color information between the captured images, and recites calculating a correction amount of the treatment condition of the predetermined treatment based on a correlation model etc., and suggests to a skilled artisan collection of data used for a mathematical construct and suggests an abstract idea.  None of the preceding recited elements performs a transformation or identify a transformation of the subject viz., the substrate to a different state or thing.  Thus, the subject matter of claims 1-8, are non-statutory and is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a reference substrate that is being imaged to capture the image of the reference substrate and also recites a treated substrate that is being imaged to capture the image of the treated substrate, It is not clear as to what is the reference substrate.  Is it a silicon wafer or not?  The claim does not recite what layers or coating or compositional material is present on the reference substrate. Claim 1 does not recite or make clear what the treated substrate is or what image characteristics of the substrates are being captured by the imaging apparatus.  If the two substrates are silicon wafers, is it the topography of the surface planarity of the silicon wafer that is being captured?  Claims 2-6 recites the treated substrate has been coated or etched and/or covered with resist film and lithographed, however, claim 1 or 7-8 do not recite what the treatment processes are to form the claimed treated substrate.  The instant claims 2-6, do not recite if the etching is performed after coating the resist film, if so, does the treated substrate have a resist film on its surface?  Claim 1 recites treatment conditions and do not recite what the treatment conditions are or what change in the treatment condition is used or implemented.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2015/0324970 (hereinafter referred to as Iwanaga).
Iwanaga , in the abstract, and in [0062], [0097], [0098], [0099] discloses a method of imaging the reference substrate using a imaging unit (imaging apparatus), and performs imaging on a wafer that has a resist film on its surface using the imaging unit, and in [0100] discloses that the reference image and wafer image is compared and errors or noise (deviation) determined by the differences in the images (resist film imaged and reference image or imaged image and preparation imaged image) and using the image (calculated image by subtracting the imaged image of wafer after being treated/resist-coated and reference image) and correlation data by the correlation data generation part enabling defect determination, and generating an image correction part.  Iwanaga, in [0064], [0068], [0070], [0071], [0072], discloses measurements that are based on acquired imaged image and reference image are extracted by the correlation data generation part; and the correlation data generation part selects the color information (largest change observed among the colors, the color that has good sensitivity) for optimum correlation data. Iwanaga, in [0042]-[0049], [0113], and [0117], discloses plurality of substrate treatment systems that includes coating units, resist film forming units, heating units, developing units (that remove resists, etch resist portions), and different wafer treatments involved in photolithography process (i.e., deposition, exposure, developing, etching etc.) that are used on the wafer to form the claimed treated wafer (claims 1-8).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 4, 2022.